Citation Nr: 0825074	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  99-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision in which the RO 
denied the veteran service connection for a lumbar spine 
condition with bilateral leg pain, and denied the veteran 
service connection for left knee pain.  The veteran filed a 
notice of disagreement (NOD) in August 1999, the RO issued a 
statement of the case (SOC) in September 1999, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 1999.

In July 2002, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In October 2003, the Board remanded the claims on appeal to 
the RO for further development, to include arranging for an 
examination to obtain a medical nexus opinion.  After 
accomplishing further action, the RO continued the denial of 
the veteran's claims (as reflected in the July 2005 
supplemental SOC (SSOC)), and returned the matters to the 
Board.

In January 2006, the Board again remanded the claims on 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development, to include obtaining 
a supplemental opinion from the prior VA examiner.  After 
accomplishing further action, the RO continued the denial of 
the veteran's claims (as reflected in the September 2006 
SSOC), and returned the matters to the Board.

In January 2007, the Board again remanded the claims on 
appeal to the RO via the AMC for further development, to 
include arranging for another examination to obtain a medical 
nexus opinion.  After accomplishing further action, the RO 
continued denial of the veteran's claims (as reflected in the 
January 2008 SSOC), and returned the matters to the Board.

The Board's decision on the claim for service connection for 
left knee disability is set forth below.  The claim for 
service connection for back disability is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the AMC in Washington, DC.  VA will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  No left knee disability was shown in service or for many 
years thereafter, and there is no competent evidence of a 
nexus between the left knee disability diagnosed post service 
and the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for left knee disability 
are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2001 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a left leg injury, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  A March 
2006 post-rating letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of each of letter, and opportunity for the veteran 
to respond, the January 2008 SSOC reflects readjudication of 
the claim.  Hence, while notice was provided to the veteran 
after the February 1999 initial adjudication of the claim, 
the veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative and his spouse, on 
his behalf.  The Board also notes that no further RO action 
on the claim for service connection for left knee disability, 
prior to appellate consideration of the claim, is needed.

In March 2007 correspondence, the veteran stated that he had 
been treated at the medical facility in Okinawa by sergeant 
R. but that numerous attempts to contact him have been 
unsuccessful.  He then indicated that VA should be able to 
locate sergeant R.  In March 2008 correspondence, the veteran 
reiterated that he has been unable to locate sergeant R. and 
again alluded to VA's assistance in contacting him.  Such an 
assertion is at odds with a statutory scheme requiring that 
the claimant adequately identify relevant records that the 
claimant wishes the Secretary to obtain.  Loving v. 
Nicholson, 19 Vet. App. 96 (2005) (citing language in 38 
U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA to 
assist in obtaining relevant records that a claimant 
'adequately identifies').  See also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a 
'fishing expedition' to ascertain whether there might be 
unspecified information which could possibly support a 
claim).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The evidence of record clearly establishes that the veteran 
has a current left knee disability, as indicated, for 
example, in an April 2007 VA examination report that 
diagnosed degenerative arthritis of the left knee.  However, 
the record simply fails to establish that his left knee 
disability is medically related to any incident of service.

On his August 1998 claim for benefits, the veteran stated 
that he has had left leg problems since February 1962 and 
that he had been treated at the Brooke Army Medical Center in 
Fort Sam Houston.  

On his September 1999 NOD, the veteran stated that he had 
injured his left leg while moving heavy equipment with a 
group of men and that his left leg had to be placed in a 
cast.  He added that he had been sent to Okinawa in this 
condition in January 1962.  He also submitted photographs of 
himself in military uniform with a cast on his left foot.  

On his October 1999 VA Form 9, the veteran asserted that an 
untreated streptococcal infection in service led to rheumatic 
fever that in his advanced years has resulted in permanent 
left knee impairment.  

During his July 2002 Board hearing, the veteran testified 
that he had injured his left knee while moving furniture at 
Fort Sam Houston and that the photograph of him in the cast 
was taken in February 1962 and that the cast went up to the 
upper thigh.

In April 2006 correspondence, the veteran stated that the 
injury to his left knee occurred in February 1962 at Fort Sam 
Houston and that his leg had been placed in a full leg cast.  

In March 2007 correspondence, the veteran stated that, 
although he had been treated for an ankle injury, his leg was 
placed in a full leg cast due to extreme pain.

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for left knee disability are not met.

Initially, the Board notes that there is no evidence of a 
left knee disability in service.  Service treatment records 
reflect no complaint, finding or diagnosis of a left knee 
disability.  The report of separation examination reflects a 
normal clinical evaluation of the lower extremities; he did 
not complain of any knee problems and he specifically denied 
any history of a "trick" or locked knee at that time.

The Board notes that February and March 1962 service medical 
records from the Brooke Army Medical Center reflect that the 
veteran sprained his left ankle when he stepped into a hole 
while going to class at Fort Sam Houston, and that he 
received specialized treatment from orthopedic surgery.  They 
do not, however, indicate any injury to the left knee.  In 
this regard, the Board observes that the veteran's 
photographs only tend to show that he had an injury of the 
left ankle.

The Board also notes that February and March 1961 records 
from the Brooke Army Medical Center reflect that the veteran 
was admitted for a strain of the muscles of the back when he 
was thrown off the rear seat of an ambulance; however, they 
do not mention any injury to the left knee.  Furthermore, 
these records predate the veteran's induction into service in 
August 1961.  Thus, there remains no documented injury to the 
left knee during active duty service.

There is also no evidence of a left knee disability for many 
years after service.  Although the veteran has alleged that 
he has had left knee pain since service, the first evidence 
of post-service symptomatology appears to be a November 1998 
VA examination report.  X-rays taken at that time revealed 
minimal narrowing of the medial compartment of the left knee 
and minimum articular spurs.  Thus, the first radiological 
evidence of a left knee disability appears over 35 years 
after the alleged in-service injury.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

A November 1998 VA examiner diagnosed the veteran with left 
knee joint pain secondary to history of injury in 1962.  

An August 1999 letter from Dr. G., a private physician, 
reflects that he retired and some of his office records are 
lost, including those of the veteran.  From memory, Dr. G. 
stated that he had treated the veteran for chronic 
streptococcal infections, the result of which was rheumatic 
fever causing severe pains in several joints.

A July 2006 VA examination report reflects the opinion that 
it is less likely than not that the veteran's left knee 
disability is related to his military duties as there is no 
documentation that there were any complaints of the left knee 
at that time.  

A November 2006 letter from Dr. S., a private physician, 
reflects that rheumatic fever and subsequent untreated 
streptococcal reactions can cause flare-ups of 
polyarthralgia.  Dr. S. opined that the veteran has 
polyarthralgia secondary to rheumatic fever because of the 
number of years that this has been prevalent.

An April 2007 VA examination report reflects the opinion that 
it is not at least as likely as not that the veteran's left 
knee disability is medically related to his active military 
service as there is no evidence in the service medical 
records that he injured his left knee, requiring treatment, 
when he stepped into a hole.  In this regard, the examiner 
acknowledged the in-service left ankle sprain but, as 
discussed above, pointed out that there was no complaint of 
any knee injury at that time.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the medical opinions contained in 
the July 2006 and April 2007 VA examination reports 
constitute the most persuasive medical evidence on the 
question of whether the veteran's current left knee 
disability is related to service-based as they were on 
comprehensive examination of the veteran and consideration of 
his documented medical history and assertions.  While, as 
noted above, the November 1998 VA examination report relates 
the veteran's disability to service, that assessment is, by 
contrast, less probative.  The basis for that assessment was 
the veteran's report of injuring his knee in service, which 
is not supported by the record.  Similarly, there is no 
indication that the August 1999 or November 2006 opinion was 
based on a review of the record.  Further, the August 1999 
opinion was admittedly written from memory.  Moreover, there 
is no objective medical evidence that the veteran had 
rheumatic fever during service.

As such, the Board finds that the most probative medical 
evidence to address the question of whether the veteran's 
current left knee disability is related to service weighs 
against the claim.  

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and by his representative and his 
wife, on his behalf.  As laypersons, they are not shown to 
possess appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left knee disability is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claim is warranted, 
even though such will, regrettably, further delay an 
appellate decision on this claim.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Initially, the Board notes that an April 2007 VA examination 
report reflects the examiner's opinion that the veteran's 
back disability is related to his active military service 
because an in-service sprain of the back aggravated his pre-
existing lumbosacral strain.  The Board observes, however, 
that the examiner's opinion was based on the incorrect 
premise that an injury to the back in February 1961 occurred 
during active service.  As indicated above, the veteran had 
active military service from August 1961 to August 1963.  
Thus, the opinion has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

At the time of his induction examination, the veteran 
reported a history of lower back spinal trouble.  However, 
the report of the induction examination reflects a normal 
clinical evaluation of the spine and examination of the 
lumbosacral spine revealed no objective findings and no 
limitation of motion.  As no pre-existing disability was 
noted at service entrance, the presumption of soundness 
applies.  

However, the record includes a January 1961 letter from a 
private chiropractor dated prior to entry into service that 
shows that the veteran was treated for lumbosacral 
disturbances and x-rays revealed slight marginal changes of 
the 4th and 5th lumbar and slight narrowing of the 
intervertebral disc margins of the 4-5 lumbar.  In addition, 
Brooke Army Medical Center records dated in February 1961, 
prior to service, show that the veteran suffered a strain of 
the back when he fell out of an ambulance.  Post-service 
medical evidence, for example, an April 2007 VA examination 
report, reflects x-ray evidence of degenerative changes of 
the lumbosacral spine and a diagnosis of degenerative joint 
and disk disease of the lumbosacral spine.  In March 2007 
correspondence, the veteran indicated that his back condition 
did not pre-exist his induction into service and that no 
credence should be given to the above chiropractor's letter 
as he was not a medical professional.

Thus, while the record indicates that the veteran may have 
had a pre-existing back disability when he entered service, 
it does not include sufficient evidence to resolve the 
question of whether the disability was aggravated by service.  
The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 
and Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that further 
medical examination and opinion is warranted.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) 
of notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the remaining claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman, 19 Vet. App. 473, as regards 
the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claim on appeal.  The RO's adjudication of the 
claim should include specific consideration of 38 U.S.C.A. 
§ 1111 and Wagner (cited to above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for back 
disability.  The RO should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond, although VA may decide the 
claim within the one-year period.

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination of the back, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician clearly should identify all 
current back disability(ies).  Then, with 
respect to each such diagnosed disability, 
the physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  In rendering the requested 
opinion, the physician should specifically 
address whether each current back 
disability (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) is 
otherwise medically related to the 
veteran's service.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for back disability in light of 
all pertinent evidence and legal 
authority.  The adjudication of the claim 
should include specific consideration of 
38 U.S.C.A. § 1111 and Wagner (cited to 
above).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


